ORDER

PER CURIAM.
Defendant, Curtis Williams, appeals from a judgment entered on a jury verdict finding him guilty of one count of second-degree murder (felony murder), in violation of section 565.021(2) RSMo (2000), one count of first-degree assault, in violation of section 565.050.2 RSMo (2000), and one count of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to life imprisonment on the second-degree murder count, fifteen years imprisonment on the first-degree assault count, and thirty-five years imprisonment on the armed criminal action count, to be served consecutively.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).